Exhibit 10.1

AMENDMENT TO CONTRACT P00813

BETWEEN

THE SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

WellCare of New York, Inc.

Pursuant to the provisions of Sections 1851 through 1859 of the Social Security
Act, the contract between the Secretary of the U.S. Department of Health and
Human Services and WellCare of New York, Inc., is hereby amended as follows:

Article II: Coordinated Care Plan

The service area for H3361 is expanded to include Orange County in the Sate of
New

York.

This amendment will be in force effective August 1, 2005.

     
07/6/05
  /s/ Sue Kelly
 
   
DATE
  for James T. Kerr
Regional Administrator
Centers for Medicare & Medicaid Services
 
   
05/25/05
  /s/ Todd S. Farha
 
   
DATE
  Todd Farha
President & CEO
WellCare of New York, Inc.
 
   

